Citation Nr: 0404213	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-01 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on periods of active duty from September 
1968 to January 1970 and from January to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 2003, the Board reopened the veteran's claim 
finding that new and material evidence had been submitted.  
With regard to the claim for service connection for a lung 
condition, the Board also obtained additional development, 
including a VA examination, in December 2002.  In June 2003, 
the Board remanded the veteran's claim for actions consistent 
with Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2002) and the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  There is competent evidence in the record, which clearly 
and unmistakably shows that the veteran's pulmonary 
disability of restrictive lung disease pre-existed service.

3.  Competent medical evidence of record clearly and 
unmistakably shows that the veteran's pulmonary disability of 
restrictive lung disease not was aggravated during his 
periods of active service.

4.  The veteran's current pulmonary disability of obstructive 
lung disease of an unspecified etiology is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.


CONCLUSIONS OF LAW

1.  The veteran's pulmonary disability of restrictive lung 
disease clearly and unmistakably preexisted active service 
and was not aggravated by service, and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 3-2003).

2.  The veteran's pulmonary disability of restrictive lung 
disease was not aggravated by active service.  38 U.S.C.A. 
§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. § 3.306 
(2003); VAOPGCPREC 3-2003 (O.G.C. Prec. 3-2003).

3.  The veteran's current pulmonary disability of obstructive 
lung disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination.  The presumption of soundness may also be 
rebutted where clear and unmistakable evidence demonstrates 
both that the condition existed before service and that the 
condition was not aggravated by such service.  See 38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 
3-2003).

A pre-existing condition will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  There is a presumption of 
aggravation if the disability increased in severity during 
service, but the presumption does not apply when there is no 
such increase.  The presumption of aggravation may be 
rebutted by clear and unmistakable evidence that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).  
The requirement of an increase in disability applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153 and does not apply to determinations 
concerning the presumption of soundness under 38 U.S.C.A. § 
1111 discussed above.  See VAOPGCPREC 3-2003 (O.G.C. Prec. 3-
2003).  

I. Service Connection for Lung Condition

The veteran contends that he currently suffers from a 
pulmonary disability that was aggravated during service, and 
that service connection for his disability is appropriate.  
After a review of the evidence, the Board finds that the 
record does not support his contentions, and that service 
connection for a lung condition is not warranted.

The veteran's service medical records, specifically his June 
1968 enlistment examination report, show that his lungs and 
chest were marked as normal.  The veteran noted his medical 
history questionnaire that he suffered from chronic or 
frequent colds.  In addition, there was a handwritten 
notation on the report that the veteran's X-ray report was 
consistent with bilateral basilar pneumonia and right hilar 
adenopathy.  

Service treatment records from January and February 1969 
showed that the veteran was hospitalized with a diagnosis of 
influenza.  A February 1969 narrative hospital treatment 
summary listed a final diagnosis of viral pneumonia, 
resolved, with residual pulmonary abnormality.  The physician 
noted that the veteran was essentially asymptomatic at 
discharge and stated that pulmonary tests showed a decrease 
in lung volumes or a restrictive process with no evidence of 
airway obstruction.  Treatment notes reflect that the veteran 
was sent for thirty days of convalescence leave after 
hospitalization.  A March 1969 addendum to the hospital 
treatment summary noted that pulmonary function tests were 
repeated after the veteran returned from leave.  A March 1969 
pulmonary function studies report showed that the veteran 
suffered from a mild restrictive abnormality without 
significant change from previous studies.  The examiner 
opined that the veteran's diffusion was probably within the 
normal limits for measured total lung volumes.  The examiner 
further noted that the veteran's persistent mild defect 
should have no functional limitations.  Service medical 
records reflect that the veteran was returned to full duty 
with no medications in March 1969.     

A June 1969 treatment note showed that the veteran complained 
of difficulty breathing.  Additional hospital treatment 
records show that the veteran was again admitted for medical 
treatment from September to December 1969.  The veteran 
complained of increasing shortness of breath on exertion, dry 
cough, sore throat, and myalgia.  In a September 1969 
treatment note, the veteran also stated he had suffered from 
pneumonia when he was 17 years old and that he had 
experienced a chronic cough as well as some dyspnea since 
then.  A September 1969 X-ray report shows that the veteran 
had fine basilar roles over the lower lobe of his left lung.  
Hospital treatment records listed a final diagnosis of 
moderate chronic pulmonary restrictive disease manifested by 
abnormal pulmonary function tests and recurrent viral 
pneumonia.  Surgical reports dated in October 1969 detail 
that the veteran underwent both a scalene node biopsy as well 
as a left anterior thoracotomy for a lung biopsy.  The 
October 1969 lung biopsy report noted that the veteran had 
mild vascular thickening with multiple lymphoid aggregate and 
emphysema.  

A December 1969 Medical Board examination report showed that 
the veteran's lungs and chest were marked as abnormal.  It 
was noted that the veteran had a five-inch thoracotomy scar 
on his left chest and that his lung fields were clear with 
good breath sounds. A diagnosis of chronic moderate pulmonary 
restrictive disease manifested by abnormal pulmonary function 
tests and recurrent viral pneumonia was listed in the Summary 
of Defects section of the December 1969 report.  In addition, 
the record reflects that the veteran requested a discharge 
due to physical disability in January 1970.  The January 1970 
report from the Medical Board showed that the veteran was 
considered unfit for service because of his physical 
disability.  It was further noted that the veteran's 
disability was categorized as a chronic pulmonary restrictive 
disease with an undetermined etiology and a date of origin in 
1966.  The January 1970 Medical Board report stated that the 
veteran's disability was considered to have existed prior to 
entry on current period of active duty and appeared to be not 
incident to or aggravated by his active military service.     

A May 1970 VA examination report listed a diagnosis of 
seasonal mild allergic rhinitis.  The examiner noted that the 
veteran had normal pulmonary function test results and stated 
that no pulmonary disability diagnosis could be established.  
VA treatment records from November 1973 showed that the 
veteran was hospitalized for two days due to chronic 
obstructive pulmonary disease after complaining of sinus 
trouble and shortness of breath.  Hospital treatment records 
dated in November 1973 show that the veteran was in slight 
respiratory distress at rest.  A pulmonary function study 
from that hospitalization was slightly abnormal showing 
minimal restrictive lung disease.    

The veteran's file contains additional service medical 
records from a second period of active service from January 
to March 1975.  The January 1975 entrance examination report 
noted that the veteran had a scar on his left chest and that 
he had suffered from pneumonia prior to enlistment.  On his 
medical history report, the veteran had noted he was in good 
health.  A February 1975 treatment note stated that the 
veteran had admitted to experiencing premature dyspnea with 
mild exertion.  A February 1975 chest X-ray report was noted 
as negative.  The examiner noted that the veteran had a mild 
abnormality in pulmonary function related to previous lung 
disease in March 1975 treatment record.  In addition, the 
examiner opined that it was very likely that the veteran's 
condition was stable and that he would have minimal long-term 
disability residuals from the present illness.  Pulmonary 
function tests conducted in March 1975 reflected that the 
veteran had lower quadrant abnormality of a significant 
degree.
VA hospital treatment records show that the veteran was 
treated for moderate restrictive lung disease of unknown 
etiology after he complained of shortness of breath, chills, 
fever, wheezing, and moderate respiratory distress.  

Private treatment records from Dr. Borum show that the 
veteran was treated for bronchitis in October 1989, December 
1992, February 1995, July 1996, and December 1996.  In a 
December 1991 treatment record, the veteran had symptoms of 
coughing, chest pains, and coarse breath sounds.  A diagnosis 
of pneumonia was listed in the December 1991 treatment 
record.  A December 1996 chest X-ray report showed moderate 
accentuation of the pulmonary markings centrally and toward 
the lung bases.  An April 1997 chest X-ray report showed that 
the veteran had accentuation of the pulmonary markings 
centrally with some degree of pulmonary overaeration and 
chronic fibrosis.  A diagnosis of chronic obstructive 
pulmonary disease was listed in an April 1997 treatment note.  
A December 1997 treatment record showed that the veteran 
continued to suffer from an upper respiratory infection as 
well as chronic obstructive pulmonary disease.  

Additional private treatment records from Dr. Tillman dated 
in May 1997 discussed pulmonary function test results, which 
showed that the veteran had a severe obstructive defect but a 
normal diffusing capacity.  The physician stated that the 
veteran's overall disability picture was compatible with 
asthma.  It was further noted that the veteran may have some 
"parenchymal changes" in his lungs and that the physician 
could not be "certain" of whether or not they related to an 
old infection.  The records also showed that the veteran was 
treated for chronic asthma in July 1997 and February 1999.  

An April 2003 VA examination report listed a diagnosis of 
chronic obstructive lung disease.  The examiner stated that 
the veteran's lungs were clear without any crackles or 
wheezes.  It was also noted that the veteran had a 12-
centimeter left chest well-healed incision scar from the lung 
biopsy, which did not cause any restriction in respiratory 
movements.  The April 2003 chest X-ray report showed 
bilateral prominent infrahilar markings.  Pulmonary function 
test results from April 2003 noted moderate obstructive lung 
disease.  The examiner opined that the veteran's chronic 
obstructive lung disease does not represent a disability that 
began during or was aggravated by one or both of the 
veteran's periods of active service.  It was specifically 
stated in the report that the veteran's respiratory 
disability was caused by his 30-year tobacco addiction.  The 
examiner further noted that the veteran's respiratory 
disability was not caused from the viral pneumonia or lung 
biopsy incurred during active service.   

The Board acknowledges the veteran's complaints of current 
manifestations of a respiratory disease.  However, the 
veteran has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the relationship between events during active military 
service and the etiology of his current pulmonary disability.  
His opinion alone cannot meet the burden imposed by 38 C.F.R. 
§§ 3.303 and 3.306 with respect to the relationship between 
active service and his current pulmonary disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).

As noted above, the veteran is presumed to be in sound 
condition when examined, accepted, and enrolled for service.  
The presumption of soundness is rebutted when defects, 
infirmities, or disorders are noted at the time of the 
examination for entrance into service or where clear and 
unmistakable evidence demonstrates both that the condition 
existed before service and that the condition was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 3-2003).  

In this case, the veteran's service medical records, 
specifically his June 1968 enlistment examination report, 
show that his lungs and chest were marked as normal.  
However, there was a handwritten notation on the June 1968 
report that the veteran's X-ray report was consistent with 
bilateral basilar pneumonia and right hilar adenopathy.  In 
addition, the January 1970 Medical Board report showed that 
the veteran was considered unfit for service because of his 
physical disability of chronic pulmonary restrictive disease 
with an undetermined etiology and a date of origin in 1966.  
The January 1970 Medical Board report also stated that the 
veteran's disability of chronic pulmonary restrictive disease 
was considered to have existed prior to entry on current 
period of active duty and appeared to be not incident to or 
aggravated by his active military service.  Finally, the 
veteran explicitly stated in a September 1969 treatment note, 
that he had suffered from pneumonia when he was 17 years old 
and that he had experienced a chronic cough as well as some 
dyspnea since then.  

Based upon the evidence discussed above, the Board finds that 
the presumption of soundness at entry into service is 
rebutted by the evidence of record.  There is clear and 
unmistakable evidence that the veteran's pulmonary disability 
did pre-exist his military service and that his respiratory 
condition was not aggravated by such service. 

As noted above, a pre-existing condition will be presumed to 
have been aggravated in service in cases where there was an 
increase in disability during service.  There is a 
presumption of aggravation if the disability increased in 
severity during service, but the presumption does not apply 
when there is no such increase.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2003); VAOPGCPREC 3-2003 (O.G.C. 
Prec. 3-2003). 

In this case, there is no presumption of aggravation, as 
competent medical evidence of record does not show that the 
veteran's disability of chronic pulmonary restrictive disease 
increased in disability during his periods of active service.  
Moreover, the record contains multiple opinions that that 
veteran's pulmonary disability was not aggravated by either 
period of active service.  The January 1970 Medical Board 
report explicitly stated that the veteran's pre-existing 
disability was not incident to or aggravated by his active 
military service.  In the April 2003 VA examination report, 
the examiner opined that the veteran's chronic obstructive 
lung disease does not represent a disability that began 
during or was aggravated by one or both of the veteran's 
periods of active service.  After a thorough review the 
veteran's record, the examiner stated in his April 2003 
report that the veteran's respiratory disability was caused 
by his 30 year tobacco addiction and further noted that the 
veteran's respiratory disability was not caused from the 
viral pneumonia or lung biopsy incurred during active 
service.  In a May 1997 notation, Dr. Tillman indicated that 
he was not "certain" if the changes in the veteran's lungs 
were related to an old infection; he did not mention this 
possibility in his report to another physician shortly 
thereafter.  To the extent that the notation can be 
considered a medical opinion, the Board finds that it is 
vague and speculative.  When a physician is unable to provide 
a definite causal connection, the opinion does not constitute 
probative evidence.  See Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  The Board finds the opinion of the VA examiner 
in April 2003 more probative than the May 1997 statement by 
Dr. Tillman.  

As the preponderance of the evidence establishes that the 
veteran's pulmonary disability of restrictive lung disease 
pre-existed service and was not aggravated by active service, 
the veteran's claim of service connection for a lung 
condition must be denied on this basis.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claim for service connection for a lung 
condition is not warranted.

In addition, the Board also finds that the preponderance of 
the evidence is against the grant of service connection for 
the veteran's current pulmonary disability of obstructive 
lung disease.  In this case, there is no competent medical 
evidence of record showing that the veteran's current 
disability of obstructive lung disease has been etiologically 
related to his periods of active service.  Available service 
medical records do not show any complaints, treatment, or 
diagnosis of obstructive lung disease.  In the April 2003 VA 
examination report, the examiner opined that the veteran's 
chronic obstructive lung disease does not represent a 
disability that began during or was aggravated by the 
veteran's periods of active service.  Consequently, the 
veteran's claim for service connection for a lung condition 
is not warranted on a direct basis as well.


II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for a lung condition.  
The veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In this case, the RO sent the veteran letters dated in March 
2001 and June 2003 as well as a SSOC issued in August 2003, 
which notified the veteran of the type of evidence necessary 
to substantiate his claim.  The documents also informed him 
that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The March 2001 and 
June 2003 letters from the RO and the SSOC issued in June 
2003 also explicitly informed the veteran about the 
information and evidence he is expected to provide.  

For the final requirement for notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the AOJ must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The March 2001 and June 2003 letters from the RO as 
well as the August 2003 SSOC stated that the veteran should 
inform the RO of any additional information or evidence that 
he would want the RO to obtain.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the June 2003 letter sent by the RO to the 
veteran included notice that the appellant had a full year 
respond to a VCAA notice.  It has been not more than one 
complete calendar year since that notice.   However, under 
the Veterans Benefits Act of 2003, it is now also permissible 
for VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The Board acknowledges that the March 2001 letter was sent to 
the veteran before the RO's multiple rating decisions dated 
in July and August 2001 which are the basis for this appeal.  
As noted in the recent decision of Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  In this case, the RO sent the veteran a detailed 
letter in March 2001, which contained notice of the plain 
language of 38 U.S.C.A. § 5103(a) before the July 2001 
decision that is the basis of this appeal.


ORDER

Entitlement to service connection for a lung condition is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



